               Case 2:20-cr-00151-RAJ Document 16 Filed 09/18/20 Page 1 of 2




 1                                                               The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                          NO. CR20-151RAJ
11
                                     Plaintiff,
12                                                      ORDER
                             v.
13
14
     EPHRAIM ROSENBERG, et al.,
15
                                   Defendants.
16
17
18          Having reviewed the United States’ Motion to Unseal Court Docket and the records
19 and files in the above-captioned matter, the Court finds that the circumstances are as set forth
20 in said motion and the request to unseal the court docket is hereby GRANTED.
21          Accordingly,
22          IT IS HEREBY ORDERED that the Clerk of the Court shall unseal the docket in the
23 above-captioned matter, United States v. Rosenberg, et al., CR20-151RAJ, on Friday,
24 September 18, 2020, at or about 9 a.m. (PT).
25 //
26 //
27 //
28

     ORDER UNSEALING – 1                                                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Rosenberg, et al. (CR20-151RAJ)
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:20-cr-00151-RAJ Document 16 Filed 09/18/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that the records on file in the above-captioned matters
 2 that are otherwise subject to separately filed sealing orders, if any, shall remain under seal.
 3          SO ORDERED.
 4
 5          DATED this 18th day of September, 2020.
 6
 7
 8                                                      A
                                                        HON. RICHARD A. JONES
 9                                                      United States District Judge
10
11 Presented by:
12
   s/ Steven T. Masada
13 STEVEN T. MASADA
   SIDDHARTH VELAMOOR
14
   Assistant United States Attorneys
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER UNSEALING – 2                                                   UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Rosenberg, et al. (CR20-151RAJ)
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
